Title: From Thomas Jefferson to Benjamin Hale, 6 December 1824
From: Jefferson, Thomas
To: Hale, Benjamin

Monto
Dec. 6. 24.Th: Jefferson returns his thanks to the revd mr Hale for the pamphlets accompanying his kind letter of Nov. 19. and explaining the character of the Lyceum newly established at Gardiner. very much weaned by age and debility from all attention to public things he still sees with pleasure every effort for the advcemt of science, the applicn of it to the useful arts of life is especially desirable and has been too much neglected. with his best wishes for the prosperity of the Lyceum he prays mr Hale to accept the assurance of his respectful considn.